DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/612,736 filed on 11/11/2019.
Claims 1-10 have been examined and are pending in this application.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. IN201711016640, filed on 05/11/2017, and to parent Application No. PCT/IB2018/053286, filed on 05/11/2018.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/12/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification Objections

The specification is objected to because of the language contained within the Abstract of the Disclosure.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," or “Aspects of the present disclosure may provide. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.”

The Applicant’s abstract appears to improperly include the following: “TITLE: ULTRASAFE LOGIN”. Appropriate correction is required (See MPEP 608.01 (b)).
Claim Interpretation
	Regarding claims 2, 4-5, 7, and 9; Claims 2, 4-5, 7, and 9 recite the limitation “even if entered continues to be shown as” or “User can, optionally”. Claim scope is not limited by claim language that suggests or makes optional but does not require the steps to be performed, or by claim language that does not limit a claim to a particular structure (See MPEP 2111.04 [R-08.2017]). Accordingly, the limitation(s) are merely capable of performing the recited or desired functions of “the username continues to be shown as blank”, “click on ‘view’ button, … and view the entry made”, or “hover the mouse pointer over UltraSafe ‘username’ field and view the entry made.”  Under the broadest reasonable interpretation, in the event that the claimed condition for performing a contingent step of a method claim is not satisfied, then the performance recited by the step need not be carried out in order for the claimed method to be performed (See MPEP 2111.04 II. [R-10.2019]). Applicant may want to reconsider the claim language to avoid conditional claim language.
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Regarding claims 1-2, 4-7, and 9; claims 1-2, 4-7, and 9 recite one or more of the limitations ‘username’, ‘view’, and ‘password’ in quotations. It is unclear as to why the aforementioned elements are included within quotations. Appropriate correction(s) is required to remove the quotations.
Regarding claims 2, 7, and 9-10, claims 2, 7, 9-10 are objected to because each claim does not end with a period. (See MPEP 608.01(m))
Regarding claims 1-10, claims 1-10 recited “UltraSafe Login method” or “UltraSafe Login as an innovative and inventive method”.  Independent claims generally appear in the form of “A method comprising” and dependent claims generally in the form of “The method of claim 1, wherein”.  Appropriate correction is required.
Regarding claims 2 and 7; claims 2 and 7 recite the limitations “even if entered continues to be shown as blank / non-modifieable field / same color as the background”. [[/]]or a non-modifieable field [[/]]or a same color as the background”. Appropriate correction(s) is required.
Regarding Claim 10, claim 10 does not appear to recite a preamble in conjunction with a transitional phrase. 37 C.F.R. 1.75 (e) states that, “Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order:
(1)    A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known,
(2)    A phrase such as “wherein the improvement comprises,” and 
(3)    Those elements, steps, and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.”
It is suggested by the Examiner that independent claim 10 be further amended to clearly include a preamble, a transitional phrase, and a body. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 1, based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 1 is neither positively tied to a particular machine that accomplishes the claimed method steps nor transforms underlying subject matter and is rejected as ineligible subject matter under 35 U.S.C. 101. The claim may be 
Regarding Claims 2-5; claims 2-5 depend on independent claim 1 and are rejected under 35 U.S.C. 101 under the same rational as independent claim 1.
Regarding Claim 6, claim 6 is rejected under 35 U.S.C. 101 with similar rational as independent claim 1.
Regarding Claims 7-9; claims 7-9 depend on independent claim 6 and are rejected under 35 U.S.C. 101 under the same rational as independent claim 6.
Regarding Claim 10, claim 10 is rejected under 35 U.S.C. 101 with similar rational as independent claim 1.
Regarding claim 10, The claimed invention is not directed to patent eligible subject matter. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim 10 is determined to be directed to an abstract idea without significantly more. The claim recites a method of organizing human activity by letting a security administrator prevent intrusion or trap or flag potential threats as and when an attempt is made to login to the system by using smart ciphers. 
This judicial exception is not integrated into a practical application because there is no combination of additional elements to integrate the method of organizing the human activity into a practical application.  The single additional element of a system does not pose any meaningful limit on practicing the abstract idea. Moreover, there is no specific improvement to the functioning of a computing device, nor is there a specific 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites the limitation “the ‘username field’.  The claim does not have a previous recitation of “a username field” and as a result, lacks proper antecedent basis. For example, a lack of clarity could arise where a claim refers to "said lever" or “the lever”, where the claim contains no earlier recitation or limitation of a lever and as a result, it would be unclear as to what element the limitation was making reference to (MPEP 2173.05(e) [R-07.2015]). Appropriate correction to “the ‘username’ field” is required to ensure proper claim interpretation.
Regarding claims 1 and 6, claims 1 and 6 recite the limitation “the method chosen by the user and / or system configuration”.  The claim does not have a previous recitation of “a user” nor does the claim have a previous recitation of “a method” and as (MPEP 2173.05(e) [R-07.2015]). Appropriate correction to “the method chosen by the user and / or system configuration” is required to ensure proper claim interpretation.
Regarding claim 1, claim 1 recites the limitation “the readily readable ‘username’”.  The claim does not have a previous recitation of “a readily readable ‘username’”. The claim only previously introduces the elements of “the ‘username’ and as a result, lacks proper antecedent basis.  A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made. (MPEP 2173.05(e) [R-07.2015])  Appropriate correction to “the readily readable ‘username’” is required to ensure proper claim interpretation.
Regarding claims 1 and 6; Claims 1 and 6 recite the limitation “a modified onscreen output, based on …, post which it does not remain the readily readable ‘username’ entered by user.” It is unclear what the applicant regards as an “onscreen output post”.  For the purpose of applying art, the Examiner interprets “a modified onscreen output, based on …, post which it does not remain the readily readable ‘username’ entered by user” as “a modified onscreen output, based on …, which it does not remain the readily readable ‘username’ entered by the user.”
Regarding claims 1 and 6; Claims 1 and 6 recite the limitation “which it does not remain readily readable” (Emphasis Added). It is uncertain what claim element the Applicant is referring to regarding the term “it” and as a result, lacks proper antecedent basis. For example, a lack of clarity could arise where a claim is unclear as to what element the limitation was making reference to (MPEP 2173.05(e) [R-07.2015]).
Regarding claim 2 and 7, claims 2 and 7 recites the limitation “same color as the background.  The claim does not have a previous recitation of “a background” and as a result, lacks proper antecedent basis. For example, a lack of clarity could arise where a (MPEP 2173.05(e) [R-07.2015]). Appropriate correction to “the background” is required to ensure proper claim interpretation.
Regarding claims 2 and 7; Claims 2 and 7 recite the limitation “wherein has an optional stealth mode.” It is unclear what the applicant regards as “wherein has”.  It is uncertain which element “has an optional stealth mode”.  For the purpose of applying art, the Examiner interprets “wherein has an optional stealth mode” as “wherein the username field in the login screen has an optional stealth mode”. Appropriate correction is required to ensure proper claim interpretation.
Regarding claim 3 and 8, claims 3 and 8 recite the limitation “wherein the entries made by the user”. The claim does not have a previous recitation of “one or more entries made by the user” and as a result, lacks proper antecedent basis. For example, a lack of clarity could arise where a claim refers to "said lever" or “the lever”, where the claim contains no earlier recitation or limitation of a lever and as a result, it would be unclear as to what element the limitation was making reference to (MPEP 2173.05(e) [R-07.2015]). For the purposes of examination, the Examiner interprets the claim limitation as “wherein the username entered  by the user is displayed in a modified manner by using a cipher for each character of the username entered by the user”.  Appropriate correction is required to ensure proper claim interpretation.
Regarding claims 4-5 and 9, claims 4-5 and 9 recite the limitation “User can, optionally”.  The claim already introduces a “user” element and “the user” element in independent claim 1.  It is unclear whether the Applicant is introducing a second “user” claim element or referring back to the previously introduced “user”.  As a result, the claim lacks proper antecedent basis. For example, a lack of clarity could arise if two different levers are recited earlier in the claim, the recitation of "said lever" in the same or subsequent claim would be unclear where it is uncertain which of the two levers was intended. (MPEP 2173.05(e) [R-07.2015]) For the purposes of examination, the the user ”. Appropriate correction is required to ensure proper claim interpretation.
Regarding claim 6, claim 6 recites the limitation “the ‘password’ field”.  The claim does not have a previous recitation of “a ‘password’ field” and as a result, lacks proper antecedent basis. For example, a lack of clarity could arise where a claim refers to "said lever" or “the lever”, where the claim contains no earlier recitation or limitation of a lever and as a result, it would be unclear as to what element the limitation was making reference to (MPEP 2173.05(e) [R-07.2015]). Appropriate correction to “the ‘password’ field” is required to ensure proper claim interpretation.
Regarding claim 6, claim 6 recites the limitation “the readily readable ‘username’”.  The claim does not have a previous recitation of “a readily readable ‘username’”. The claim only previously introduces the elements of “the ‘password’ field in a login” and as a result, lacks proper antecedent basis.  It’s unclear how a user would enter a ‘username’ entry into a ‘password’ field.  A claim which refers to "said aluminum lever," but recites only "a lever" earlier in the claim, is indefinite because it is uncertain as to the lever to which reference is made. (MPEP 2173.05(e) [R-07.2015])  For the purposes of examination, the Examiner interprets the limitation as “the  password entered by the user”.  Appropriate correction to “the readily readable ‘username’” is required to ensure proper claim interpretation.
Regarding claim 10, claim 10 recites the limitation “the system”.  The claim does not have a previous recitation of “a system” and as a result, lacks proper antecedent basis. For example, a lack of clarity could arise where a claim refers to "said lever" or “the lever”, where the claim contains no earlier recitation or limitation of a lever and as a result, it would be unclear as to what element the limitation was making reference to (MPEP 2173.05(e) [R-07.2015]). Appropriate correction to “the system” is required to ensure proper claim interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moskovitch (US 2013/0263240).
Regarding claim 1, Moskovitch teaches UltraSafe Login method comprising the ‘username’ field in a login screen reflects a modified onscreen output, based on the method chosen by the user and / or system configuration, post which it does not remain the readily readable ‘username’ entered by user (Moskovitch: Para. [0069], a hidden pattern generated by pressing a combination of keys that eventually doesn't leave any text; but whose hidden sequence can be verified based on the timestamps. For example: a usernamed "bruce" could type in the password window on the login page the sequence p,a,s,s,b,r,u,c,e,.rarw.,.rarw.,.rarw., .rarw., .rarw.,Del,Del,Del,Del,Del,w,o,r,d; or, as another example, p,a,s,s,w,o,r,d,b,r,u,c,e,.rarw.,.rarw., .rarw., .rarw., .rarw.,End, Bkspc, Bkspc, Bkspc, Bkspc, Bkspc. In both case only the word "password" (or "********") would be visible on the screen and the hidden pattern (in this example the user's name) would be hidden. Para. [0067]-[0071], Fig. ).
Regarding claim 2, Moskovitch teaches UltraSafe Login method as claimed in claim 1, wherein has an optional stealth mode, wherein the ‘username’ even if entered continues to be shown as blank / non-modifiable field / same color as the background to give an impression of no entries having been made (Moskovitch: Para. [0069], a hidden pattern generated by pressing a combination of keys that eventually doesn't leave any text; but whose hidden sequence can be verified based on the timestamps. For example: a usernamed "bruce" could type in the password window on the login page the sequence p,a,s,s,b,r,u,c,e,.rarw.,.rarw.,.rarw., .rarw., .rarw.,Del,Del,Del,Del,Del,w,o,r,d; or, as another example, p,a,s,s,w,o,r,d,b,r,u,c,e,.rarw.,.rarw., .rarw., .rarw., .rarw.,End, Bkspc, Bkspc, Bkspc, Bkspc, Bkspc. In both case only the word "password" (or "********") would be visible on the screen and the hidden pattern (in this example the user's name) would be hidden [username of bruce continued to be shown as empty as only the word “password” is shown and not the username bruce])

Claim(s) 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leyon (US 2014/0053098).
Regarding claim 6, Leyon teaches UltraSafe Login method comprising the ‘password’ field in a login screen reflects a modified onscreen output, based on the method chosen by the user and / or system configuration, post which it does not remain the readily readable ‘username’ entered by user, (Leyon: Fig. 4-7, Para. [0028], A flowchart illustrating an example of method 200 of providing an entry field for entry of secure information on an electronic device, such as the electronic device 100, is shown in FIG. 2. Para. [0029], In some embodiments, the selectable obscuration feature is initially displayed in a most recently used state (e.g., the processor 102 may retrieve a most recent state from the RAM 108 or the memory 110 which was stored the last time the method 200 was invoked). Para. [0030], At 204 the processor 102 determines the current state of the selectable obscuration feature. When the selectable obscuration feature is in the first state, at 206 the processor 102 displays the characters as entered by a user in the entry field. When the selectable obscuration feature is in the second state, at 208 the processor 102 displays obscuration symbols in place of the characters as entered in the entry field. Para. [0032], FIG. 4 and FIG. 5 show an example portable electronic device 100 with a selectable obscuration feature in different states according to an example embodiment. Information is displayed on the touch-sensitive display 118 including a secure information entry field 402 having a selectable obscuration feature 404 therein. In the illustrated example, the secure information entry field 402 is a password field, and the selectable obscuration feature 404 is positioned at the right end of the secure information entry field 402. In other embodiments, the secure information entry field 402 could be a different type of field, and/or the selectable obscuration feature 404 could be positioned at different locations within the secure information entry field 402.) omitting the dots and asterisks presently used for such purpose (Leyon: Fig. 4-7, Para. [0026], In some embodiments, the selectable obscuration feature includes an obscuration symbol (e.g. an asterisk) when in a character obscuring state, and is blank when in a character displaying state.).
Regarding claim 7, Leyon teaches UltraSafe Login method as claimed in claim 6, wherein has an optional stealth mode, wherein the ‘password’ even if entered continues to  be shown as blank / non-modifiable field / same color as the background to give an impression of no entries having been made (Leyon: Para. [0026], In some embodiments, the selectable obscuration feature includes an obscuration symbol (e.g. an asterisk) when in a character obscuring state, and is blank when in a character displaying state. [under the broadest reasonable interpretation, black while in a character displaying state meets the optional steal mode limitation where the password even if entered continues to be shown as blank]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moskovitch (US 2013/0263240) in view of Johnson (US 2015/0207791).
Regarding claim 3, Moskovitch teaches UltraSafe Login method as claimed in claim 1.  Moskovitch does not explicitly teach wherein the entries made by the user are displayed in a modified manner by using a cipher for each character entered by the user.  
In an analogous art, Johnson teaches a system and method wherein the entries made by the user are displayed in a modified manner by using a cipher for each character entered by the user (Johnson: Para. [0030], Instead of displaying the substitution cipher for the selected service 610, this card 600 provides an input keyboard 640 that allows a user to type in the memorized master password. The card 600 uses the stored cipher to encode the typed-in password and then displays the encoded password at area 630. In FIG. 6, area 630 shows the encoded password "dM77Zc", which would be the encoding for the input "PASSWO" for the Wells Fargo ciphers shown in FIGS. 2 and 5. If the user were inputting "PASSWORD", they would need to finish the input by typing "R" and "D", and the encoded display area 630 would then show "dM77Zcu6". Note that display 602 does not show the typed-in master password, only the encoded text 630. This gives the master password greater privacy protection, as a nearby person could not determine the master password in a single quick glance simply by looking over the shoulder of the user.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Johnson with the system and method of Moskovitch to include wherein the entries made by the user are displayed in a modified manner by using a cipher for each character entered by the user because this functionality provides enhanced security when inputting sensitive user (Johnson: Para. [0030]).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moskovitch (US 2013/0263240) in view of Akula (US 2014/0173450)
Regarding claim 4, Moskovitch teaches UltraSafe Login method as claimed in claim 1.  Moskovitch does not explicitly teach wherein User can, optionally click on View’ button, available next to UltraSafe ‘username’ field and view the entry made.  
In an analogous art, Akula teaches a system and method wherein User can, optionally click on View’ button, available next to UltraSafe ‘username’ field and view the entry made (Akula: Fig. 4A-4C, Para. [0038], As shown here, the element 425 and 435 displaying the at least one field of information identified as sensitive can be masked, e.g., presented as a series of asterisks or other characters or graphics in place of the actual text. A button or other control 430 and 440 can be associated with each element 425 and 435 displaying sensitive information. The user can request to unmask an element 425 displaying the at least one field of information identified as sensitive, for example, by clicking the button 430 or other control associated with the element 425 containing the desired sensitive information.). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Akula with the system and method of Moskovitch to include wherein User can, optionally click on View’ button, available next to UltraSafe ‘username’ field and view the entry made because this functionality provides enhanced security for sensitive information entered into a GUI prompt and the user is able to verify the data submitted by toggling the view button (Akula: Para. [0003]).

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moskovitch (US 2013/0263240) in view of Hughes (US 2006/0097987).
Regarding claim 5, Moskovitch teaches UltraSafe Login method as claimed in claim 1. Moskovitch does not explicitly teach wherein User can, optionally hover the mouse pointer over UltraSafe ‘username’ field and view the entry made.  
In an analogous art, Hughes teaches a system and method wherein User can, optionally hover the mouse pointer over UltraSafe ‘username’ field and view the entry made (Hughes: Fig. 16-17, Para. [0027], FIG. 16 is a graphical display showing the mouse pointer hovering over the username label. Para. [0051], Para. [0055], Another way in which the username template 52 is loaded into the computer's resident memory 26 for use by the pointing device's four buttons 8-11 is to move (drag) the mouse pointer 50 over the USERNAME field label 58 on a displayed document 47 and let it hover for a period of time as seen in FIG. 16 while software 16, matches the USERNAME field label 58 with the username template 52 field label USERNAME 60. Para. [0056]).   
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hughes with the system and method of Moskovitch to include wherein User can, optionally hover the mouse pointer over UltraSafe ‘username’ field and view the entry made because this functionality provides for loading and display of hidden, blank, or undisplayed username or password data into a text box which mouse cursor hover over commands (Hughes: Para. [0010]).

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Leyon (US 2014/0053098) in view of Johnson (US 2015/0207791).
Regarding claim 8, claim 8 is rejected under similar rational as claim 3.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Leyon (US 2014/0053098) in view of Hughes (US 2006/0097987).
Regarding claim 9.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Prettejohn (US 2008/0172382) in view of Johnson (US 2015/0207791).
Regarding claim 10, Prettejohn teaches UltraSafe Login as an innovative and inventive method to let security administrators prevent intrusion or trap or flag potential threats  (Prettejohn: Para. [0120], The security information server then records this information against the URL and may additionally flag the URL for review, highlight it as a threat to any other community members visiting the URL, or wait for corroborating reports from other members of the community, or review from a system administrator. After any necessary corroboration/review, a reported URL can be added as a character pattern to the master copy of the character patterns stored in the security information database, from where it can then be passed to local copies stored by individual toolbar clients using the previously described update process. The system operator may of course decide to add a generalised character pattern (e.g. using a wildcard) to capture not only the specific reported URL but also other URLs referring to the same web site. Para. [0121]-[0125],) as and when an attempt is made to login to the system (Prettejohn: Para. [0012], In some cases, attackers have also used special characters to encode URLs in deceptive ways. For example, to make the URL appear plausible, attackers have in the past been known to include an "@" sign in the URL, where the text to the left of the "@" is the name of the site to which the victim is expecting to connect, and the text to the right of it is the actual location of the attacker's site. Para. [0013], When the HTTP protocol was originally designed, the "@" character was intended to denote a username at a particular site, as in, for example, "http://sir.tim.berners-lee@www.w3.org", where "sir.tim.berners-lee" is the username, and "www.w3.org" is the name of the web site. Para. [0015], Recently, a bug in Microsoft's Internet Explorer.TM. became widely publicised whereby if a URL encoded %01 character is placed in the URL it hides a subsequent character from view, as in the following URL used to attack customers of Barclays Bank: Para. [0017], The `%01` characters exploits the bug in Microsoft's Internet Explorer web browser, thereby obscuring the appearance of the URL. The encoded characters make it difficult for recipients to spot the "@" sign that gives away the concealed URL of the target web page. In the above example, the URL the user sees displayed in the browser window will be "http://ibank.barclays.co.uk", whereas the real URL of the web page being viewed is actually "http://www.newyersm.com: 80/1,logon,00.php".). Prettejohn does not explicitly teach login to the system by using smart ciphers. 
In an analogous art, Johnson teaches a system and method wherein login to the system by using smart ciphers (Johnson: Claim 2: f) at the user computer, accessing the computerized network to navigate to the login page of a second desired service g) selecting the second desired service on the physical password encode card, wherein the selection of the second desired service further comprises selecting a second substitution cipher that translates input characters into encoded characters; h) using the second substitution cipher provided by the physical password encode card to encode the master password into a second encoded master password; Para. [0030]).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Johnson with the system and method of Moskovitch to include login to the system by using smart ciphers because this functionality provides enhanced security when inputting sensitive user information by obfuscating each element according to an encoding cipher for each character thereby increasing privacy protection and preventing a nearby person from determining the sensitive user information in a single quick glance (Johnson: Para. [0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437